EXHIBIT 21 SUBSIDIARIES OF THE COMPANY A. As of December 31, 2011 the following are subsidiaries more than 50% owned (included in the consolidated financial statements): Jurisdiction of Percentage Name Incorporation Owned Trans-Lux Canada Ltd. Canada 100% Trans-Lux Commercial Corporation Utah 100 Trans-Lux Display Corporation Delaware 100 Trans-Lux Experience Corporation New York 100 Trans-Lux Energy Corporation Connecticut 100 Trans-Lux Midwest Corporation Iowa 100 Trans-Lux Seaport Corporation New York 100 Trans-Lux Service Corporation New York 100 Trans-Lux Investment Corporation Delaware 100 Trans-Lux Multi-Media Corporation Connecticut 100 Trans-Lux Montezuma Corporation (1) New Mexico 100 Trans-Lux Southwest Corporation (1) New Mexico 100 (1) Wholly-owned subsidiary of Trans-Lux Multi-Media Corporation.
